UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FRIENDS OF THE CAPITAL CRESCENT )
TRAIL, et al. )
)
Plaintiffs, )
)
v. ) Civil Case No. 14-01471 (RJL)
)
FEDERAL TRANSIT ADMINISTRATION, )
et al. ) ,
) F I L E D
Federal Defendants. ) `
) Nov 22 2016
V- ) clark, u.s. o\smci&aanmpwy
) Courts for the Dlstdct of Columb|a
STATE OF MARYLAND, )
)
)

Defendant-Intervenor.

(Novemberz&zoié) [Dkts. `## 98, 99]

For the reasons set forth in the Memorandum Opinion accompanying this Order,

\

federal defendants’ Motion to Alter or to Amend the Court’s Judgment [Dkt. # 99] and
defendant-intervenor Maryland’s Motion to Alter or to Amend the Court’s Judgment
[Dkt. # 98] are GRANTED IN PART and DENIED IN PART. It is hereby ORDERED
l. That the F ederal Transit Administration (“FTA”) shall conduct an assessment as
expeditiously as possible, in accordance with its regulations, as to whether recent
Washington Metropolitan Area Transit Authority (“WMATA”) Metrorail safety

and ridership issues require a supplemental EIS (“SEIS”) for the Purple Line. Upon

completion, the FTA shall submit the assessment to the Court with a determination

as to whether the WMATA Metrorail safety and ridership issues require an SEIS.

. If the FTA determines that an SEIS is required, the FTA shall file a notice with the

Court announcing that an SEIS will be prepared, and shall provide an estimate of

how long it will take to complete the SEIS.

lf the FTA determines that an SEIS is not required, the following supplemental

briefing schedule shall be established:

3..

Together with the filing of the assessment and determination, or within seven
days thereafter, federal defendants and defendant-intervenor will file renewed
motions for summary judgment on the limited issue of whether the WMATA
Metrorail safety and ridership issues require an SEIS for the Purple Line.
Federal defendants’ and defendant-intervenor’s supporting memoranda shall
not exceed 15 pages each;

Fourteen days after federal defendants and defendant-intervenor file their
renewed motions, plaintiffs shall file their opposition. Plaintiffs’ supporting
memorandum shall not exceed 20 pages; and

Seven days after plaintiffs file their opposition, federal defendants and
defendant-intervenor shall file their replies. Federal defendants’ and

defendant-intervenor’s supporting memoranda shall not exceed lO pages each.

1

SO ORDERED.

RICHARD J. L ON
United States istrict Judge